
	

113 S2071 IS: Outer Continental Shelf Permit Processing Coordination Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2071
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish outer Continental Shelf lease and permit processing coordination offices, and for
			 other purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Outer Continental Shelf Permit
			 Processing Coordination Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Coordination
			 office
				The term coordination office means a regional
			 joint outer Continental Shelf lease and permit processing coordination
			 office
			 established under section 3(a).
			
				(2)
				Secretary
				The
			 term Secretary means the Secretary of the Interior.
			
			3.
			Outer
			 continental shelf permit processing coordination offices
			
				(a)
				Establishment
				The
			 Secretary shall establish—
				
					(1)
					a regional joint
			 outer Continental Shelf lease and permit processing coordination office
			 for the
			 Alaska region of the outer Continental Shelf; and
				
					(2)
					subject to
			 subsection (c)—
					
						(A)
						a regional joint
			 outer Continental Shelf lease and permit processing coordination office
			 for the
			 Atlantic region of the outer Continental Shelf; and
					
						(B)
						a regional joint
			 outer Continental Shelf lease and permit processing coordination office
			 for the
			 Pacific region of the outer Continental Shelf.
					
				(b)
				Memorandum of
			 understanding
				
					(1)
					In
			 general
					Not later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding for
			 the
			 purposes of carrying out this section with—
					
						(A)
						the Secretary of
			 Commerce;
					
						(B)
						the Chief of
			 Engineers;
					
						(C)
						the Administrator
			 of the Environmental Protection Agency;
					
						(D)
						the head of any
			 other Federal agency that may have a role in permitting activities; and
					
						(E)
						in the case of
			 the coordination office described in subsection (a)(1), the head of each
			 borough government that is located adjacent to any active lease area.
					
					(2)
					State
			 participation
					The Secretary shall request that the Governor of a
			 State adjacent to the applicable outer Continental Shelf region be a
			 signatory
			 to the memorandum of understanding.
				
				(c)
				Date of
			 establishment
				A coordination office described in subparagraph (A)
			 or (B) of subsection (a)(2) shall not be established until the date on
			 which a
			 proposed lease sale is conducted for the Atlantic or Pacific region of the
			 outer Continental Shelf, as applicable.
			
				(d)
				Designation of
			 qualified staff
				
					(1)
					In
			 general
					Each Federal signatory party shall, if appropriate,
			 assign to each of the coordination offices an employee who has expertise
			 in the
			 regulatory issues administered by the office in which the employee is
			 employed
			 relating to leasing and the permitting of oil and gas activities on the
			 outer
			 Continental Shelf by the date that is—
					
						(A)
						in the case of
			 the coordination office described in subsection (a)(1), not later than 30
			 days
			 after the date of the signing of the memorandum of understanding relating
			 to
			 the applicable coordination office under subsection (b); or
					
						(B)
						in the case of a
			 coordination office established under subsection (a)(2), not later than 30
			 days
			 after the date of establishment of the applicable coordination office
			 under
			 subsection (c).
					
					(2)
					Duties
					An
			 employee assigned under paragraph (1) shall—
					
						(A)
						not later than 90
			 days after the date of assignment, report to the applicable coordination
			 office;
					
						(B)
						be responsible
			 for all issues relating to the jurisdiction of the home office or agency
			 of the
			 employee; and
					
						(C)
						participate as
			 part of the applicable team of personnel working on proposed oil and gas
			 leasing and permitting, including planning and environmental analyses.
					
				(e)
				Transfer of
			 funds
				For the purposes of coordination and processing of oil and
			 gas use authorizations for the applicable outer Continental Shelf region,
			 the
			 Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
				
					(1)
					the Secretary of
			 Commerce;
				
					(2)
					the Chief of
			 Engineers;
				
					(3)
					the Administrator
			 of the Environmental Protection Agency;
				
					(4)
					the head of any
			 other Federal agency having a role in permitting activities;
				
					(5)
					any State
			 adjacent to the applicable outer Continental Shelf region; and
				
					(6)
					in the case of
			 the coordination office described in subsection (a)(1), the head of each
			 borough government that is located adjacent to any active lease area.
				
				(f)
				Effect
				Nothing
			 in this section—
				
					(1)
					authorizes the
			 establishment of a regional joint outer Continental Shelf lease and permit
			 processing coordination office for the Gulf of Mexico region of the outer
			 Continental Shelf;
				
					(2)
					affects the
			 operation of any Federal or State law; or
				
					(3)
					affects any
			 delegation of authority made by the head of a Federal agency for employees
			 that
			 are assigned to a coordination office.
				
				(g)
				Funding
				
					(1)
					In
			 general
					There is authorized to be appropriated $2,000,000 for the
			 coordination office described in subsection (a)(1) for each of fiscal
			 years
			 2015 through 2025, to remain available until expended.
				
					(2)
					Other
			 coordination offices
					Notwithstanding any other provision of
			 law—
					
						(A)
						of the amounts
			 received by the Secretary from the sale of bonus bids in the Atlantic
			 region of
			 the outer Continental Shelf Continental Shelf region, $2,000,000 shall be
			 made
			 available for the applicable coordination office described in subsection
			 (A)(2)(A) for the fiscal year; and
					
						(B)
						of the amounts
			 received by the Secretary from the sale of bonus bids in the Pacific
			 region of
			 the outer Continental Shelf Continental Shelf region, $2,000,000 shall be
			 made
			 available for the applicable coordination office described in subsection
			 (A)(2)(B) for the fiscal year.
					
			4.
			Judicial
			 review
			
				(a)
				Exclusive
			 jurisdiction
				Except for review by the Supreme Court on writ of
			 certiorari, the United States Court of Appeals for the District of
			 Columbia
			 Circuit shall have original and exclusive jurisdiction to review any claim
			 relating to an action by the Administrator of the Environmental Protection
			 Agency or the Secretary of the Interior with respect to the review,
			 approval,
			 denial, or issuance of an oil or natural gas lease or permit in the area
			 of the
			 outer Continental Shelf described in section 3(a)(1).
			
				(b)
				Deadline for
			 filing claim
				A claim described in subsection (a) may be brought
			 not later than 60 days after the date of the action giving rise to the
			 claim.
			
				(c)
				Expedited
			 consideration
				The United States Court of Appeals for the District
			 of Columbia Circuit shall set any action brought under subsection (a) for
			 expedited consideration, taking into account the national interest of
			 enhancing
			 national energy security by providing access to the significant oil and
			 natural
			 gas resources in the area of the outer Continental Shelf described in
			 section
			 3(a)(1) that are needed to meet the anticipated demand for oil and natural
			 gas.
			
